Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to communication filed on 12/20/2021. 
Claims 1-21 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner proposed to incorporate claim 21 into all independent claims (see Interview Summary 12/20/2021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 11-12, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2017/0374025 A1) in view of Matthews et al (US 10,601,779 B1) and further in view of Fainkichen et al (US 2013/0133061 A1).

Regarding claim 1, Pan teaches a method comprising: 
receiving, at a Virtual Private Network (VPN) node from an initiating device, an initial VPN message configured to establish a VPN session between the initiating device and a responding device (Pan [0056-0057][0060-0061] received packet included source and destination address, IP protocol number, SPI in the header to obtain the tunnel connection; [0034]); 
extracting, from the initial VPN message, data indicative of the initiating device and data indicative of the responding device (Pan [0056] based on source and 
establishing a VPN namespace to facilitate the VPN session between the initiating device and the responding device based on the data indicative of the initiating device and the data indicative of the responding device (Pan [0060-0061] if match found by look up hash table, obtain tunnel interface to deliver packet through tunnel interface; [0056] determine VPN interface exist and serve the request based on source and destination address, [0046]);
However, Pan does not explicit teach transmitting, to a database, one or more messages comprising data indicative of the VPN session (Note: Pan disclose [0056] store session information in management table).
Matthews teaches receiving, at a Virtual Private Network (VPN) node from an initiating device, an initial VPN message configured to establish a VPN session between the initiating device and a responding device (Matthews col. 8 L45-L53 receive request from a VPN client to initiate VPN session to the VPN appliance node) and transmitting, to a database, one or more messages comprising data indicative of the VPN session (Matthews col. 8 L54-L67 initialize VPN tunnel using negotiated parameters and push negotiated session parameters to VPN service database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan in view of Matthews to transmitting, to a database, one or more messages comprising data indicative of the VPN session.

However, Pan-Matthews does not explicit teach wherein establishing the VPN namespace includes creating an interface inside the VPN namespace;
Fainkichen teaches wherein establishing the VPN namespace includes creating an interface inside the VPN namespace (Fainkitchen [0028] the host system can create a network namespace that is unique to the VM, and place the VPN tunnel pseudo interface in this network namespace).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan-Matthews in view of Fainkichen for wherein establishing the VPN namespace includes creating an interface inside the VPN namespace.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have VPN session management more efficiently (Fainkichen [0028]).

Regarding claim 4, Pan-Matthews-Fainkichen teaches the method of claim 1, wherein the data indicative of the VPN session comprises the data indicative of the initiating device and the data indicative of the responding device (Pan [0056][0060-0061] tunnel creation between source and destination device; Matthews col. 8 L45-L65).



Regarding claim 6, Pan-Matthews-Fainkichen teaches the method of claim 1, further comprising transmitting data traffic between the initiating device and the responding device via the VPN session (Pan [0060-0061], Matthews col. 9 L45-L60).

Regarding claim 7, Pan-Matthews-Fainkichen teaches the method of claim 1, further comprising: tearing down the VPN session; receiving data traffic from the initiating device or the responding device; receiving, from the database, the data indicative of the VPN session; reestablishing the VPN session; and transmitting the data traffic via the VPN session (Matthews col. Col. 9 L10-L40 restore session, col. 10 L10-L40 shutdown VPN session).

Regarding claim 8, Pan-Matthews-Fainkichen teaches the method of claim 1, wherein the database comprises a key/value store (Matthews col. 5 L20-L35 store key value in session database).

Regarding claim 9, Pan teaches a method comprising: receiving, at a Virtual Private Network (VPN) node, traffic sent from a sending device to a receiving device; determining that the VPN node does not contain a VPN namespace configured to facilitate a VPN session between the sending device and receiving device (Pan [0060-
However, Pan does not explicit teach receiving, from a database via one or more messages, data indicative of the VPN session (Note: Pan discloses [0060] lookup table to obtain tunnel interface);
Matthews teaches receiving, at a Virtual Private Network (VPN) node from an initiating device, an initial VPN message configured to establish a VPN session between the initiating device and a responding device (Matthews col. 8 L45-L53 receive request to initiate VPN session) and receiving, from a database via one or more messages, data indicative of the VPN session (Matthews col. 3 L3-L12 obtain session parameters from VPN service database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan in view of Matthews to receiving, from a database via one or more messages, data indicative of the VPN session.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have VPN session management more efficiently (Matthews col. 3 L3-L12).
However, Pan-Matthews does not explicit teach wherein establishing the VPN namespace includes creating an interface inside the VPN namespace;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan-Matthews in view of Fainkichen for wherein establishing the VPN namespace includes creating an interface inside the VPN namespace.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have VPN session management more efficiently (Fainkichen [0028]).

Regarding claims 15, 18, 19, 20, they do not teach or further define over the limitations in claims 1, 4, 5, 7 respectively. Therefore, claims 15, 18, 19, 20 are rejected for the same reasons as set forth in claims 1, 4, 5, 7.

Regarding claims 11, 12, they do not teach or further define over the limitations in claims 8, 5 respectively. Therefore, claims 11, 12 are rejected for the same reasons as set forth in claims 8, 5.

Claims 2-3, 13-14, 10, 16-17,  are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2017/0374025 A1) in view of Matthews et al (US 10,601,779 B1) and further in view of Fainkichen et al (US 2013/0133061 A1) as s 1, 4-9, 11-12, 15, 18-20 above and further in view of Jason et al (WireGuard: next generation kernel network tunnel, 6/30/2018).

Regarding claim 2, Pan-Matthews-Fainkichen teaches the method of claim 1, as set forth above.
However, Pan-Mathew-Fainkichen does not explicit teaches wherein the VPN session comprises a WireGuard VPN session.
Jason teaches wherein the VPN session comprises a WireGuard VPN session (Jason page section 2 applying wireguard protocol for secure VPN session).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan-Matthews-Fainkichen in view of Jason to wherein the VPN session comprises a WireGuard VPN session.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have VPN session management more efficiently, i.e. adopt latest standard committee tunneling protocol for better performance (Jason abstract, page 4).

Regard 3, Pan-Mathews-Fainkichen-Jason teaches the method of claim 1, wherein the data indicative of the initiating device comprises an Internet Protocol address of the initiating device and a User Datagram Protocol port of the initiating device; and wherein the data indicative of the responding device comprises an Internet Protocol address of the responding device and a User Datagram Protocol port of the 

Regarding claim 13, Pan-Mathew-Fainkichen-Jason teaches the method of claim 9, wherein determining that the VPN node does not contain the VPN namespace configured to facilitate the VPN session comprises determining a source Internet Protocol address, a destination Internet Protocol address, a source User Datagram Protocol port and a destination User Datagram Protocol port from the traffic (Jason page 4 section 2 wireguard protocol based on UDP and UDP port).

Regarding claim 14, Pan-Mathews-Fainkichen-Jason teaches the method of claim 13, wherein receiving, from the database via one or more messages, the data indicative of the VPN session comprises transmitting data indicative of the source Internet Protocol address, the destination Internet Protocol address, the source User Datagram Protocol port and the destination User Datagram Protocol port to the database (Jason page 4 section 2, Mathews col. 3 L3-L12 obtain session parameters from VPN service database).

Regarding claims 10, 16, they do not teach or further define over the limitations in claim 2. Therefore, claims 10, 16 are rejected for the same reasons as set forth in claim 2.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S. L./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446